             Case 8:19-cr-00200-TDC Document 103 Filed 06/24/21 Page 1 of 1

                                                                       U.S. Department of Justice
                                                                       United States Attorney
                                                                       District of Maryland
                                                                       Southern Division

Thomas M. Sullivan                  Mailing Address                    Office Location            DIRECT 301-344-0173
Assistant United States Attorney    6500 Cherrywood Lane, Suite 200    6406 Ivy Lane, 8th Floor     MAIN 301-344-4433
Thomas.Sullivan@usdoj.gov           Greenbelt, MD 20770-1249           Greenbelt, MD 20770-1249      FAX 301-344-4516




                                                                  June 24, 2021

BY ECF

Honorable Theodore D. Chuang
United States District Judge
District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770

           Re:        Joint Status Report
                      United States v. Eric Eoin Marques,
                      Case No. TDC-19-200

Dear Judge Chuang:

       This parties submit this joint status report pursuant to the Court’s May 12, 2021 paperless
order (ECF 92). The parties report that they have reached a proposed resolution, subject to the
Court’s approval, and would like to schedule a conference call with the Court, at the Court’s
convenience.


                                                                  Respectfully submitted,


                                                                  JONATHAN F. LENZNER
                                                                  Acting United States Attorney

                                                        By:       ________/s/________________
                                                                  Thomas M. Sullivan
                                                                  Assistant United States Attorney
                                                                  6406 Ivy Lane, Suite 800
                                                                  Greenbelt, Maryland 20770
                                                                  (301) 344-0173

cc:        Brendan A. Hurson, Esq. (by electronic mail)
           Maggie Grace, Esq. (by electronic mail)
           Ralph Paradiso, Esq. (by electronic mail)
